Brown, C. J.,
concurring.
The view which I take of the rights of the parties litigant in this case, under the Code of Georgia, renders it unnecessary -for me to enter into an investigation of the question: whether the Fourteenth Amendment of the Constitution of the United States, or the second section of the first article of the Constitution of Georgia, which, in substance, is identical with the Fourteenth Amendment, confers upon colored citizens the right to hold office. • If the respondent in this case acquires the right by grant found in either of the said' Constitutions, or in the Code of this State, it is sufficient for all the purposes of the case at bar, and entitles him to a *270reversal of the judgment of the Court bélow, which was adverse to his right.
The third paragraph of the ninth article of the Constitution of this State adopts, in subordination to the Constitution of the United States, and the laws and treaties made in pursuance thereof, and in subordination to the said Constitution of this State, the “body of laws known as the Code of Georgia, and the Acts amendatory thereof, which said Code and Acts are embodied in the printed book known as Irwin’s Code,” “ except so much of the said several Statutes, Code, and Laws, as may be inconsistent with the Supreme Law herein recognized.”
The Code, section 164*6, classifies natural persons into four classes: 1st. citizens, 2d. residents, 3d. aliens, 4th. persons of color. Section 46 of the Code declares that, all white persons born in this State, or in any other State of the Union, who are or may become residents of this State, with the intention of remaining herein; all white persons naturalized under the laws of 'the United States, and who' are, or may become, residents of this State with the intention of remaining herein; all persons who have obtained a right to citizenship under former laws, and all children wherever born, whose father was a citizen of this State at the time of the birth of such children; or in case of posthumous children ■ at the time of his death, are held and deemed citizens of this State. By the Code the distinction is therefore clearly drawn between citizens who are white persons and persons of color. In other words, none are citizens under the “printed book ■known as Irwin’s Code” b'ut white persons. Having specified the class of persons who are citizens, the Code proceeds, in section 1648, to define some of the rights of citizens, as follows:
“Among the rights of citizens are the enjoyment of personal security, of personal liberty, private property and the disposition thereof, the elective franchise, the right to hold office, to appeal to the Courts, to testify as a witness, to perform any civil function, and to keep and bear arms.”
Section’ 1649 declares that, “ all citizens are entitled to *271exercise all their rights as such, unless specially prohibited by law.”.
Section 1650 prohibits females from exercising the elective franchise, or holding civil office.
Section 1651 prohibits minors from the exercise of civil functions, till they are of legal age.
Sections 1652 and 1653 prohibit certain criminals, and persons non compos mentis, from exercising certain rights of citizens.
Article 3, chapter 1, title 1, part 2, of the Code defines the rights of'the fourth class of natural persons, designated as persons’ of color: giving them the right to make contracts, sue and be sued, give evidence, inherit, purchase and sell property, and to have material rights, security of personal estate, etc., embracing the usual civil rights of citizens, but does not confer citizenship. Thus the Code stood prior to its adoption by the new Constitution.
As already shown, it was adopted, in subordination to the Constitution, and must yield to the fundamental law, whenever in conflict with it. In so far as the Code had conferred rights on the colored race there is no conflict, and no repeal. The Constitution took away no rights then possessed by them under the Code, but it enlarged their rights as defined in the Code, by conferring upon them the right of citizenship. It transferred them from the fourth class of natural persons, under the above classification, who were denied citizenship by the Code, to the first class, as citizens.
The 46th section of the Code limited citizenship to white persons. The Constitution struck out the word white, and made all persons born or naturalized in the United States, and resident in this State, citizens, without regard to race or color. It so amended section 46 of the Code, as greatly to enlarge the class of citizens. But it repealed no part of section 1648, which defines the rights of citizens.
It did not undertake to define the rights of a citizen. It left. that to the Legislature, subject to such guarantees as are contained in the Constitution itself, which the Legislature cannot take away. It declares expressly that no law shall *272be made or enforced which shall “ abridge the privileges or immunities of citizens of the United States, or of this State.” It is not necessary to the decision of this case to inquire, what are the “privileges and immunities” of a citizen which are guaranteed by the Fourteenth Amendment to the Constitution of the United. States, and by .the Constitution of this State. Whatever they may be, they are protected against all abridgment by legislation. This is the full extent of the constitutional guarantee. All rights of the citizen, not embraced within these terms, if they do not embrace all, are subject to the control of the Legislature.
Whether the “privileges and immunities” of the citizen embrace political rights, including the right to hold office, I need not now inquire. If they do, that right is guaranteed alike by the Constitution of the United States* and the Constitution of Georgia, and is beyond the control of legislation. If not, that right is subject to the control of the Legislature as the popular voice may dictate; and in that case the Legislature would have power to grant or restrict it at pleasure, in case of white persons as well as of persons of color. The Constitution of Georgia has gone as far as the Fourteenth Amendment has gone, and no further. An authoritative construction of the Fourteenth Amendment.by the Supreme Court of the United States upon this point would be equally binding as a construction of the Constitution of the State of Georgia, which is in the same words.
Georgia has complied fully with the terms dictated by Congress in the formation of her Constitution. She has stopped nothing short, and gone nothing beyond. The highest judicial tribunal of the Union will no doubt finally settle the meaning of the terms “ privileges and immunities” of - the citizen, which legislation cannot abridge; and the people of Georgia, as well as those of all the other States, must conform to, and in good faith abide by, and carry out, the decision. All the rights, of all the citizens, of every State, which are included in the phrase “ privileges and immunities” are protected against legislative abridgement by the fundamental law of the Union. Those not so embraced, *273unless included within some other constitutional guaranty-are subject to legislative action. The same rights which the Fourteenth Amendment to the Constitution of the United States confers upon, and guarantees to, a colored citizen of Ohio, are conferred upon and guaranteed to every colored citizen of Georgia, by the same amendment, and by the Constitution of this State, made in conformity to the Reconstruction Acts of Congress.
Whatever may or may not be the privileges and immunities guaranteed to the colored race, by the Constitution of the United States and of this State, it cannot be questioned that both Constitutions make them citizens. And I think it very clear that the Code of Georgia, upon which alone I base this opinion, which is binding upon all her inhabitants while of force, confers upon all her citizens the right to hold office, unless they are prohibited by some provision found in the Code itself. I find no such prohibition in the Code affecting the rights of this respondent. I am, therefore, of the opinion that the judgment of the Court below is erroneous, and I concur in the judgment of reversal.